July 14, 2015 United States Securities and Exchange Commission Washington DC 20549 Dear Sirs Re: Golden River Resources Corporation Form 10-K for the Fiscal Year Ended June 30, 2014 Filed November 28, 2014 File No. 000-16097 The Company acknowledges that ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours faithfully s/s PJ Lee PETER LEE Director, Chief Financial Officer & Secretary
